Citation Nr: 0811241	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiac disorder, 
diagnosed as coronary artery disease (CAD), to include as 
secondary to the service-connected post-traumatic stress 
disorder (PTSD) disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from September 1965 to 
September 1968.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida that 
denied the appellant's claim of entitlement to coronary 
artery disease on both a direct basis and as secondary to the 
service-connected post-traumatic stress disorder (PTSD) 
disorder.


FINDING OF FACT

In May 2008, prior to the promulgation of a decision in the 
appeal, the appellant withdrew his appeal as to the issue of 
entitlement to service connection for a cardiac disorder 
(coronary artery disease), claimed as secondary to the PTSD 
disability.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issue of entitlement to direct or 
secondary service connection for a cardiac disorder, 
including as secondary to the PTSD disability, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In July 2006, the appellant submitted a VA Form 21-4138 in 
which he withdrew his appeal for his claim of entitlement to 
service connection for a cardiac disorder, including as 
secondary to his PTSD disability.  Subsequently, in March 
2008, the appellant's representative submitted a written 
statement in which he confirmed that the appellant had 
withdrawn his appeal and asked that the appeal be dismissed.

The appellant has withdrawn his appeal as to the claim of 
entitlement to service connection for a cardiac disorder, 
including as secondary to the PTSD disability.  Hence, there 
remain no allegations of errors of fact or law as to this 
particular issue for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
this claim and said claim is dismissed.

In light of the above, the Board finds that the appellant's 
May 2006 request for a Travel Board hearing (scheduled for 
February 14, 2008) has also been withdrawn.  See 38 C.F.R. 
§ 20.704.


ORDER

The appeal for the claim of entitlement to service connection 
for a cardiac disorder, including coronary artery disease, 
and to include as secondary to the PTSD disability, is 
dismissed.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


